DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 17-19, 27, 40, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: See the Examiner’s February 8, 2022 office action for the Examimer’s reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716